UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio manager provides a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective Capital appreciation Net asset value June 30, 2015 Class IA: $15.28 Class IB: $15.13 Total return at net asset value Russell 2000 (as of 6/30/15) Class IA shares* Class IB shares* Value Index 6 months 3.70% 3.56% 0.76% 1 year 3.45 3.25 0.78 5 years 117.97 115.18 99.47 Annualized 16.86 16.56 14.81 10 years 87.38 82.81 94.40 Annualized 6.48 6.22 6.87 Life 349.13 332.35 334.18 Annualized 9.74 9.48 9.51 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1999. The Russell 2000 Value Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Small Cap Value Fund1 Report from your fund’s manager What was the market environment like for small-cap value investors during the six-month reporting period ended June 30, 2015? U.S. small-cap value stocks continued their advance during the first half of 2015, despite macroeconomic headwinds that tempered those gains at times. With the U.S. unemployment rate and other economic indicators improving, speculation intensified that the Federal Reserve might raise interest rates for the first time in nine years. However, expectations for monetary tightening were gradually pushed back following the economic slowdown in the first quarter of 2015; the low crude oil prices that eased inflationary pressure; and the strong dollar, which dampened growth by making exports less competitive for U.S. multinational corporations. Outside the United States, the Greek debt crisis and slowing economic activity in China and other emerging markets added to volatility in equity markets worldwide. One significant contributor to the performance of small-cap stocks was the widely held belief that smaller companies are more insulated from the effects of the strong U.S. dollar, since they are more domestically focused than are large companies. The Russell 2000 Index, a broad measure of small-cap stock performance, set several record highs during the period, peaking on June 23. In the later weeks of the period, some profit taking came into play, as the asset class has enjoyed considerable gains since late 2012. Small-cap stocks also lost some of their gains due to expectations that the Fed will raise interest rates, albeit slowly, later this year. Small companies also tend to have more leverage, which could be a headwind when rates begin to rise, and debt costs could also rise. How did Putnam VT Small Cap Fund perform for the six-month reporting period ended June 30, 2015? The portfolio outperformed its benchmark, the Russell 2000 Value Index, as well as the Russell 3000 Index, a measure of broad market performance, for the period. Stock selection effects were positive. Sector allocation effects, a residual of the investment process, also added value. Results from the industrials, information technology, and materials sectors contributed positively to performance. Investments in the financials and utilities sectors held back performance. Transactional cash held within the portfolio played a defensive role during the quarter’s volatility, augmenting results relative to the benchmark. What is your outlook for small-cap stocks for the balance of 2015? While we believe resilient economic growth and low inflation provide a supportive environment, the easy part of the bull market in U.S. stocks may be over. We are well past the stage in which investors can readily find an abundance of compelling investment opportunities at reasonable valuations, in our view. However, we continue to be upbeat in our outlook for small-cap stocks, as we believe the fundamental health of small-cap companies remains fairly strong. Since valuations are high following a multiyear bull market caused in large part by low interest rates, we recognize that an increase in rates could have a negative impact on market returns. Small-cap stocks tend to be more sensitive to market moves. Therefore, we believe that a dramatic downturn in the markets could have an amplified effect on companies within the small-cap universe. That said, small companies on the whole (though there are notable exceptions) tend to be more domestically focused than their larger multinational peers. Thus, we believe that their earnings may be less affected by a rising U.S. dollar. We will continue to focus on investing in what we believe are high-quality small-cap companies that are priced at a discount to their intrinsic value and that we believe have a catalyst to unlock value that has not yet been fully recognized by investors. We believe our bottom-up investment process, which seeks to outperform our benchmark through stock selection rather than top-down macroeconomics, is an effective way to add value in each sector of the benchmark while limiting overall risk and risk relative to the benchmark. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/ or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Eric N. Harthun, CFA , joined Putnam in 2000 and has been in the investment industry since 1994. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Small Cap Value Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 1.03% 1.28% Annualized expense ratio for the six-month period ended 6/30/15 0.76% 1.01% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.27%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.84 $5.10 $3.81 $5.06 Ending value (after expenses) $1,037.00 $1,035.60 $1,021.03 $1,019.79 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Small Cap Value Fund 3 The fund’s portfolio 6/30/15 (Unaudited) COMMON STOCKS (92.5%)* Shares Value Aerospace and defense (0.8%) Engility Holdings, Inc. 30,700 $772,412 Vectrus, Inc. † 22,100 549,627 Air freight and logistics (1.1%) Atlas Air Worldwide Holdings, Inc. † 20,100 1,104,696 Park-Ohio Holdings Corp. 15,778 764,602 Auto components (1.6%) Goodyear Tire & Rubber Co. (The) 38,500 1,160,775 Remy International, Inc. 42,200 933,042 Stoneridge, Inc. † 61,854 724,310 Banks (14.6%) Ameris Bancorp 37,391 945,615 Banc of California, Inc. 51,306 705,458 Berkshire Hills Bancorp, Inc. 31,400 894,272 BNC Bancorp 46,900 906,577 Chemical Financial Corp. 40,293 1,332,087 Eagle Bancorp, Inc. † 16,440 722,702 First Connecticut Bancorp, Inc. 29,700 471,339 First Merchants Corp. 50,600 1,249,820 First NBC Bank Holding Co. † 21,996 791,856 Franklin Financial Network, Inc. † 40,321 924,964 Fulton Financial Corp. 102,400 1,337,344 Great Western Bancorp, Inc. 41,300 995,743 Hanmi Financial Corp. 42,700 1,060,668 Lakeland Financial Corp. 22,200 962,814 Old National Bancorp S 91,500 1,323,090 Pacific Premier Bancorp, Inc. † 54,600 926,016 Popular, Inc. (Puerto Rico) † 22,920 661,471 ServisFirst Bancshares, Inc. 28,496 1,070,595 Simmons First National Corp. Class A 23,040 1,075,507 Southside Bancshares, Inc. 29,400 859,362 Sterling Bancorp S 75,100 1,103,970 Tristate Capital Holdings, Inc. † 80,213 1,037,154 WesBanco, Inc. 28,100 955,962 Western Alliance Bancorp † 20,700 698,832 Wintrust Financial Corp. 26,700 1,425,246 Yadkin Financial Corp. † 43,000 900,850 Beverages (0.4%) Cott Corp. (Canada) 72,769 711,681 Biotechnology (1.4%) Eagle Pharmaceuticals, Inc. † S 7,500 606,450 Emergent BioSolutions, Inc. † 34,903 1,150,054 PDL BioPharma, Inc. S 100,500 646,215 Building products (2.4%) CaesarStone Sdot-Yam, Ltd. (Israel) 14,255 977,038 Continental Building Products, Inc. † 48,642 1,030,724 NCI Building Systems, Inc. † 47,972 722,938 PGT, Inc. † 95,081 1,379,625 Capital markets (1.1%) Cowen Group, Inc. Class A † S 130,615 835,936 OM Asset Management PLC (United Kingdom) 59,305 1,055,036 COMMON STOCKS (92.5%)* cont. Shares Value Chemicals (3.2%) American Vanguard Corp. 51,600 $712,080 Cabot Corp. 17,100 637,659 Chemours Co. (The) † 35,500 568,000 Ferro Corp. † 67,100 1,125,938 Minerals Technologies, Inc. 15,095 1,028,422 Olin Corp. S 25,900 698,005 Orion Engineered Carbons SA (Luxembourg) 39,100 721,786 Commercial services and supplies (2.5%) ARC Document Solutions, Inc. † 94,700 720,667 Deluxe Corp. 18,000 1,116,000 Ennis, Inc. 37,306 693,519 Knoll, Inc. 41,500 1,038,745 Pitney Bowes, Inc. 34,700 722,107 Communications equipment (0.4%) Polycom, Inc. † 66,900 765,336 Construction and engineering (1.1%) Comfort Systems USA, Inc. 26,300 603,585 EMCOR Group, Inc. 15,600 745,212 Orion Marine Group, Inc. † 69,200 499,624 Consumer finance (1.3%) Encore Capital Group, Inc. † S 25,900 1,106,966 PRA Group, Inc. † S 18,200 1,134,042 Diversified consumer services (0.6%) Carriage Services, Inc. S 45,900 1,096,092 Diversified financial services (0.2%) Gain Capital Holdings, Inc. 33,200 317,392 Diversified telecommunication services (0.5%) Iridium Communications, Inc. † S 98,600 896,274 Electric utilities (1.8%) IDACORP, Inc. 28,500 1,599,990 PNM Resources, Inc. 33,100 814,260 Portland General Electric Co. 23,600 782,576 Electrical equipment (0.5%) General Cable Corp. 46,200 911,526 Electronic equipment, instruments, and components (2.4%) Neonode, Inc. † S 139,400 411,230 Newport Corp. † 55,900 1,059,864 Plexus Corp. † 21,700 952,196 SuperCom, Ltd. (Israel) † 71,789 910,285 SYNNEX Corp. S 11,300 827,047 Energy equipment and services (2.0%) Core Laboratories NV S 7,300 832,492 Independence Contract Drilling, Inc. † 48,656 431,579 Key Energy Services, Inc. † 203,244 365,839 Matrix Service Co. † 40,500 740,340 Patterson-UTI Energy, Inc. 42,400 797,756 Tidewater, Inc. S 12,536 284,943 Food and staples retail (0.8%) SpartanNash Co. 41,940 1,364,728 4 Putnam VT Small Cap Value Fund COMMON STOCKS (92.5%)* cont. Shares Value Food products (0.5%) B&G Foods, Inc. 29,200 $833,076 Gas utilities (0.5%) Southwest Gas Corp. S 16,731 890,257 Health-care equipment and supplies (1.1%) Alere, Inc. † 21,400 1,128,850 Lantheus Holdings, Inc. † 124,604 771,299 Teladoc, Inc. † 342 6,498 Health-care providers and services (0.5%) Ensign Group, Inc. (The) 18,964 968,302 Hotels, restaurants, and leisure (1.1%) ClubCorp Holdings, Inc. 44,800 1,069,824 Marriott Vacations Worldwide Corp. S 9,999 917,408 Household durables (1.4%) Century Communities, Inc. † 43,100 867,603 Installed Building Products, Inc. † 28,149 689,088 WCI Communities, Inc. † 38,415 936,942 Independent power and renewable electricity producers (0.6%) Dynegy, Inc. † 35,400 1,035,450 Insurance (7.8%) Allied World Assurance Co. Holdings AG 30,700 1,326,854 American Financial Group, Inc. 17,543 1,140,997 AMERISAFE, Inc. 18,800 884,728 Endurance Specialty Holdings, Ltd. S 14,500 952,650 Hanover Insurance Group, Inc. (The) 16,800 1,243,704 Maiden Holdings, Ltd. (Bermuda) S 80,900 1,276,602 National General Holdings Corp. 45,100 939,433 PartnerRe, Ltd. 9,500 1,220,750 Patriot National, Inc. † 57,226 915,616 Reinsurance Group of America, Inc. 15,573 1,477,411 Stancorp Financial Group 13,800 1,043,418 Validus Holdings, Ltd. 25,714 1,131,159 Internet software and services (1.8%) Everyday Health, Inc. † 76,100 972,558 j2 Global, Inc. 18,200 1,236,508 Monster Worldwide, Inc. † S 144,829 947,182 IT Services (1.8%) Convergys Corp. 55,200 1,407,048 Global Cash Access Holdings, Inc. † 111,500 863,010 Perficient, Inc. † 43,900 844,636 Leisure products (0.9%) Smith & Wesson Holding Corp. † S 90,700 1,504,713 Machinery (1.0%) Briggs & Stratton Corp. S 53,700 1,034,262 Oshkosh Corp. S 18,600 788,268 Media (1.1%) Live Nation Entertainment, Inc. † 26,500 728,485 Madison Square Garden Co. (The) Class A † 6,500 542,685 MDC Partners, Inc. Class A 32,850 647,145 COMMON STOCKS (92.5%)* cont. Shares Value Metals and mining (1.0%) Globe Specialty Metals, Inc. 55,040 $974,208 Horsehead Holding Corp. † S 66,200 775,864 Multi-utilities (0.8%) Avista Corp. 48,731 1,493,605 Oil, gas, and consumable fuels (6.2%) Aegean Marine Petroleum Network, Inc. (Greece) S 62,317 770,238 Bill Barrett Corp. † S 31,600 271,444 Callon Petroleum Co. † 76,369 635,390 DHT Holdings, Inc. (Bermuda) 70,100 544,677 Energen Corp. 13,893 948,892 EP Energy Corp. Class A † S 50,300 640,319 Gulfport Energy Corp. † 19,300 776,825 Memorial Resource Development Corp. † 45,500 863,135 Midstates Petroleum Co., Inc. † S 99,800 92,814 PBF Energy, Inc. Class A 33,900 963,438 Ring Energy, Inc. † S 54,508 609,945 Scorpio Tankers, Inc. 127,506 1,286,536 SM Energy Co. 12,901 594,994 Stone Energy Corp. † 63,900 804,501 Teekay Tankers, Ltd. Class A (Bermuda) 98,000 647,780 Whiting Petroleum Corp. † 7,739 260,030 Pharmaceuticals (1.2%) Medicines Co. (The) † S 18,200 520,702 Pernix Therapeutics Holdings † S 144,200 853,664 POZEN, Inc. † 64,600 666,026 Professional services (1.7%) Heidrick & Struggles International, Inc. 40,300 1,051,024 Kforce, Inc. 37,500 857,625 On Assignment, Inc. † 25,200 989,856 Real estate investment trusts (REITs) (7.8%) AG Mortgage Investment Trust, Inc. 45,200 781,056 American Assets Trust, Inc. 20,720 812,431 CBL & Associates Properties, Inc. 43,100 698,220 Cherry Hill Mortgage Investment Corp. 44,855 727,548 Colony Capital, Inc. Class A 39,700 899,205 Education Realty Trust, Inc. 18,101 567,647 EPR Properties S 14,100 772,398 Healthcare Trust of America, Inc. Class A 17,700 423,915 iStar Financial, Inc. † 88,100 1,173,492 MFA Financial, Inc. 103,081 761,769 One Liberty Properties, Inc. 24,788 527,489 Piedmont Office Realty Trust, Inc. Class A 29,200 513,628 RAIT Financial Trust S 136,000 830,960 Rayonier, Inc. 44,700 1,142,085 Summit Hotel Properties, Inc. S 126,210 1,641,992 Two Harbors Investment Corp. 84,500 823,030 ZAIS Financial Corp. 23,400 378,378 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 20,825 739,496 Road and rail (0.5%) Ryder System, Inc. 9,400 821,278 Putnam VT Small Cap Value Fund5 COMMON STOCKS (92.5%)* cont. Shares Value Semiconductors and semiconductor equipment (2.4%) Advanced Energy Industries, Inc. † 37,300 $1,025,377 Cypress Semiconductor Corp. † 72,316 850,436 FormFactor, Inc. † 94,400 868,480 Mattson Technology, Inc. † 191,849 642,694 Xcerra Corp. † 107,700 815,289 Software (1.0%) AVG Technologies NV (Netherlands) † 51,633 1,404,934 Glu Mobile, Inc. † S 59,400 368,874 Specialty retail (1.4%) Ascena Retail Group, Inc. † 41,100 684,521 Express, Inc. † 49,400 894,634 Office Depot, Inc. † 93,300 807,978 Technology hardware, storage, and peripherals (1.8%) BancTec, Inc. 144A CVR F 152,299 — Logitech International SA (Switzerland) 56,500 828,290 QLogic Corp. † 95,400 1,353,726 Quantum Corp. † 521,700 876,456 Textiles, apparel, and luxury goods (0.5%) Steven Madden, Ltd. † 22,700 971,106 Thrifts and mortgage finance (4.0%) BofI Holding, Inc. † S 6,500 687,115 Meta Financial Group, Inc. 24,594 1,055,574 NMI Holdings, Inc. Class A † 81,800 656,036 Provident Financial Services, Inc. 66,900 1,270,431 Walker & Dunlop, Inc. † 33,621 899,026 Washington Federal, Inc. 46,200 1,078,770 WSFS Financial Corp. 45,200 1,236,220 Trading companies and distributors (1.0%) Rush Enterprises, Inc. Class A † 32,600 854,446 Stock Building Supply Holdings, Inc. † 46,187 902,956 Total common stocks (cost $132,563,726) INVESTMENT COMPANIES (3.6%)* Shares Value American Capital, Ltd. † 72,600 $983,730 Hercules Technology Growth Capital, Inc. 95,079 1,098,162 Solar Capital, Ltd. 59,201 1,065,618 TCP Capital Corp. S 65,481 1,001,204 TPG Specialty Lending, Inc. S 56,281 956,777 TriplePoint Venture Growth BDC Corp. 78,853 1,062,938 Total investment companies (cost $6,550,617) SHORT-TERM INVESTMENTS (16.5%)* Shares Value Putnam Cash Collateral Pool, LLC 0.24% d 21,552,898 $21,552,898 Putnam Short Term Investment Fund 0.10% L 7,059,747 7,059,747 Total short-term investments (cost $28,612,645) Total investments (cost $167,726,988) Key to holding’s abbreviations CVR Contingent Value Rights Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $173,606,582. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $550,225 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 6 Putnam VT Small Cap Value Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $15,176,351 $— $— Consumer staples 2,909,485 — — Energy 14,163,907 — — Financials 64,439,919 — — Health care 7,318,060 — — Industrials 21,652,362 — — Information technology 20,231,456 — —** Materials 7,241,962 — — Telecommunication services 896,274 — — Utilities 6,616,138 — — Total common stocks — — Investment companies 6,168,429 — — Short-term investments 7,059,747 21,552,898 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Small Cap Value Fund 7 Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value, including $20,910,960 of securities on loan (Note 1): Unaffiliated issuers (identified cost $139,114,343) $166,814,343 Affiliated issuers (identified cost $28,612,645) (Notes 1 and 5) 28,612,645 Dividends, interest and other receivables 325,733 Receivable for shares of the fund sold 143,035 Receivable for investments sold 1,542,519 Total assets Liabilities Payable for investments purchased 1,707,181 Payable for shares of the fund repurchased 289,615 Payable for compensation of Manager (Note 2) 89,666 Payable for custodian fees (Note 2) 7,667 Payable for investor servicing fees (Note 2) 18,524 Payable for Trustee compensation and expenses (Note 2) 101,344 Payable for administrative services (Note 2) 537 Payable for distribution fees (Note 2) 23,596 Collateral on securities loaned, at value (Note 1) 21,552,898 Other accrued expenses 40,665 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $133,085,570 Undistributed net investment income (Note 1) 1,030,439 Accumulated net realized gain on investments (Note 1) 11,790,573 Net unrealized appreciation of investments 27,700,000 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $60,834,472 Number of shares outstanding 3,980,849 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.28 Computation of net asset value Class IB Net assets $112,772,110 Number of shares outstanding 7,454,780 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.13 The accompanying notes are an integral part of these financial statements. 8 Putnam VT Small Cap Value Fund Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Dividends (net of foreign tax of $5,887) $1,876,460 Interest (including interest income of $4,835 from investments in affiliated issuers) (Note 5) 4,876 Securities lending (Note 1) 70,228 Total investment income Expenses Compensation of Manager (Note 2) 542,528 Investor servicing fees (Note 2) 62,072 Custodian fees (Note 2) 10,664 Trustee compensation and expenses (Note 2) 5,299 Distribution fees (Note 2) 143,545 Administrative services (Note 2) 1,768 Other 44,701 Total expenses Expense reduction (Note 2) (5,511) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 12,627,848 Net unrealized depreciation of investments during the period (7,581,161) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Decrease in net assets Operations: Net investment income $1,146,498 $1,661,374 Net realized gain on investments 12,627,848 19,208,079 Net unrealized depreciation of investments (7,581,161) (14,591,076) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (668,658) (517,223) Class IB (944,758) (644,037) Net realized short-term gain on investments Class IA (1,250,100) (4,651,731) Class IB (2,372,239) (9,434,815) From net realized long-term gain on investments Class IA (5,371,070) (11,064,639) Class IB (10,192,353) (22,441,713) Increase from capital share transactions (Note 4) 4,251,330 6,115,635 Total decrease in net assets Net assets: Beginning of period 183,961,245 220,321,391 End of period (including undistributed net investment income of $1,030,439 and $1,497,357, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Small Cap Value Fund 9 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/15† .12 .46 (.18) (1.82) 3.70 * .38 * .73 * 32 * 12/31/14 .17 .47 (.16) (4.80) .79 1.01 55 12/31/13 .12 5.93 (.19) (.26) .81 .65 59 12/31/12 .16 2.18 (.10) — .81 1.13 72 12/31/11 .09 (.71) (.10) — .78 .66 63 12/31/10 .09 2.81 (.06) — .82 .78 69 Class IB 6/30/15† .09 .47 (.14) (1.82) * .50 * .60 * 32 * 12/31/14 .13 .46 (.10) (4.80) 1.04 .76 55 12/31/13 .08 5.88 (.15) (.26) 1.06 .43 59 12/31/12 .13 2.15 (.06) — 1.06 .88 72 12/31/11 .05 (.69) (.07) — 1.03 .41 63 12/31/10 .06 2.79 (.04) — 1.07 .53 69 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Small Cap Value Fund Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT Small Cap Value Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on value stocks. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of the stock may rise. The fund invests mainly in small companies of a size similar to those in the Russell 2000 Value Index. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $21,552,898 and the value of securities loaned amounted to $21,034,084. Certain of these securities were sold prior to the close of the reporting period Putnam VT Small Cap Value Fund11 and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $168,453,543, resulting in gross unrealized appreciation and depreciation of $33,669,650 and $6,696,205, respectively, or net unrealized appreciation of $26,973,445. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 42.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $21,512 Class IB 40,560 Total $62,072 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $5,511 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $103, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The 12 Putnam VT Small Cap Value Fund purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $143,545 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $53,358,525 $64,021,744 U.S. government securities (Long-term) — — Total Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 161,103 $2,548,148 258,605 $4,412,217 97,484 $1,518,320 387,568 $6,336,094 Shares issued in connection with reinvestment of distributions 484,696 7,289,828 998,990 16,233,593 906,668 13,509,350 2,018,657 32,520,565 645,799 9,837,976 1,257,595 20,645,810 1,004,152 15,027,670 2,406,225 38,856,659 Shares repurchased (449,236) (7,141,551) (906,807) (15,697,660) (854,669) (13,472,765) (2,210,626) (37,689,174) Net increase Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $11,989,552 $23,767,045 $28,696,850 $4,835 $7,059,747 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Putnam VT Small Cap Value Fund 13 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses 14 Putnam VT Small Cap Value Fund exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Small-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 3rd 1st 2nd Putnam VT Small Cap Value Fund 15 Over the one-year, three-year and five-year periods ended December 31, 2014, there were 52, 52 and 48 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 16 Putnam VT Small Cap Value Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Small Cap Value Fund 17 This report has been prepared for the shareholders H521 of Putnam VT Small Cap Value Fund. VTSA069 295629 8/15 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2015
